DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  See specification p. 26 describing Figure 3 as prior art.
Claim Objections
Claims 21 and 23-27 are objected to because of the following informalities:  in line 3 “an electrolyzer” should read “the the the at least one framework”; and in line 8 “a pump system” should read “the .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohlin (US 1990881 A).
In regards to claim(s) 29, Rohlin discloses a multifunctional outflow header (Fig. 1) configured to integrally provide a plurality of functions.  As the instant claim is directed to a header, it does not include an electrolyzer.  The instant claim term “for an electrolysis device” is an intended use and only limits the claim such that is capable of the intended use.  See MPEP 2114 II.  Rohlin’s header is capable of being connected to an electrolyzer and comprises the required plurality of inlets (C5; p. 2, lines 63-70) configured to receive discharged electrolyte from a plurality of cells. Rohlin’s header collect the above fluid.  Rohlin’s header is capable of buffering for phase changes (has a volume; deaerating and storing; p. 2, lines 9-19).  Rohlin’s header is capable of providing to a pump (p. 2, lines 9-19).
Allowable Subject Matter
Claims 16, 18-20 and 28 are allowed.
Claims 21 and 23-27 contain allowable subject matter and would be allowable if the above claim objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 16, prior art does not explicitly disclose, teach or suggest a method of providing at least one product stream from an electrolyzer comprising providing an electrolyzer with a plurality of cells combined to form a framework, the electrolyzer configured to discharge electrolyte from the cells and separate the electrolyte into two phases, the electrolyte collected upstream of a pump system, carrying out the functions of discharge, collection and phase separation integrally together in a multifunctional outflow header with a regulatable filling level, the collection comprising the functions of buffering during a predefined minimum residence time and storing with a predefined minimum volume or minimum filling level.  The instant claim defines over Takeuchi as stated in the remarks submitted 18 March 2022, pp. 8-9.  The instant specification, p.1, line 19 to p. 2, line 7 defines a header as being external to the cells.  Hinatsu (US 8308917 B2) discloses headers (Fig. 1c; 19a, 19b) connected to a plurality of cell chambers (20a/20b)  however Hinatsu teaches away from pumps and the headers are located above the cells.  Instant claims 20, 21 and 28 define over the prior art for substantially the same reasons as claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794